Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 1of 8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 1 of 8 pages

 

IN THE UNITED STATES DISTRICT COURT

~~

FOR THE DISTRICT OF MARYLAND eae ~
Q
BALTIMORE DIVISION Ge Py is, ee
~ Oe °~y,
oe
ee
WAYNE EARL JENKINS,
Case No 17 CR 106 %,

Pro Se Petitioner,

Versus . PRO SE SUPPLEMENT
COMPASSIONATE RELEASE
MOTION

UNITED STATES OF AMERICA,
Plaintiff/Respondent.

COMES NOW, Wayne Earl Jenkins, Defendant in Pro Se Capacity to submit
a Supplement as to Compassionate Release Motion (ECF 27). Notice of Appearance
followed by Defendant’s Exception has been taken pursuant request for leave without
prejudice(s). Specifically Local Rule of the U.S. District Court for Maryland Rule 207

Motions governs pro se litigants and mailing exception regarding motions.

Whether, private counsel or other counsel was subject of retainer ever became
knowledge upon the record or under discussion beyond automatic assumption Federal
Public Defender remained a final decision as to counsel of own choice in light of a
review without mailing periods properly tolled for a valid and merited choice following
denial by Federal Public Defenders Office to render assignment decision. Objections are

correctly defined with ten day tolling periods, thus exception would be timely.

 

-1-
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 2 of 8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 2 of 8 pages

 

Defendant seeks to Supplement with relevant facts pursuant to (FSA) 3582, & 3553,

supplemental motion for good cause:

1.

Defendant is pending transfer to a Low Security Institution regarding successful

programming and good conduct;

While pending Transit to Designated Institution stops may include hold-over(s)
pertaining to quarantines, Federal Transfer Center, and Special Housing Units for

pre transfer and post transfer quarantine isolation at 14 days per hold/layover;

During the periods of quarantine access to legal documents, files, and materials
shall be limited and restricted, enough to create disarray as to any Court Order,

or other periods of time periods affixed as to mails, responses, objections, and

notices;

Assuming eligibility for First Step Act and or Care Act, defendant is informed by
Federal Bureau of Prisons has indicated defendant is eligible. Suggesting

instant action is properly ripe for review, whereby preservation to this point under
Title 28 U.S.C. Section 3553 factors, as by re-sentencing, be inclusive through
Defendant’s rehabilitation efforts and other factors presented in pro se motion to

petition a compassionate release;

 
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 3 of 8

CASE 1:17-cr-00106-CCB document Filed USDC on / /2020 page 3 of 8 pages

 

9. Defendant respectfully preserves 3353 factor specifically under section 5K2.0

supplement motion as to “Conditions of Confinement”:

1)

Defendant has been victim to several assaults, at every Designated
United States Penitentiary, Federal Correctional Institution. The last one
involved 3 to 5 gang members assaulting Defendant here at F.C.I.
Edgefield. Due to Ex-Police Officer Identification and being trained

in the martial arts and boxing, a knowledge known to complete

prisoner population, such prisoners fear a fair school yard fight, being
very afraid and also embarrassment of a loss or losing to an ex-cop.
Defendant finds repeatedly this same situation at each and every

Designated Prison;

a) Defendant suffers great hardship and immense violence, for
which assaults are creating excessive self defense from
un-avoidable repeated attacks. Unfairly punishing this
Defendant to relentlessly be exposed to brutal attacks by
several prisoners each occasion specific past employment as

a Police Officer with High Profile Media Coverage;

b} The Federal Bureau of Prisons is aware of the very potential
risk of violence matters due to past-employment factor and

siatus as High Profile Criminal case with heavy media

 

~3-
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 4 of 8

CASE 1:17-cr-00106-CCB document Filed USDC on / /2020 page 4 of 8 pages

 

exposure and coverage(s). Thus, the BOP Designates for the
better part Defendant to soft prison yards “PC” Yards, yet

prisoners relentlessly target defendant irregardless;

Resulting in serious stress by family members and Defendant
pursuant to Hospitalizations, Special Housing Unit Administrative
Segregation(s) following incidents of assaults, along with deep
worrying of defendants safety as well as Life. However, though
the BOP Designates Defendant to such Soft Prison Places to
stave off repeated efforts of prisoners to assault and attack
Defendant violently, it results in placements that are overly
distant from immediate family members homes, creating

severe consequences which punish defendant beyond

standard policies for visitations with wife, children, parents,
and sibling members of immediate Jenkins family. To date |
the distance is always too far to travel for visitations, whereas,
most prisoners get placed within certain distances from homes
for function of visitations with their families. Defendant is
without affordance to gain such privileges due entirely to

status as a Ex-Police Officer;

 
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 5of8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 5 of 8 pages

 

d) Decisively, it is clear Defendant significantly has a more laborious
prison sentence than that served by most prisoners. See
Koons v. United States, 518 U.S. 81, 112, 116 S.Ct. 2035, 135
L.Ed.2d 398 (1996). KOON Departure: extraordinary Vulnerability
in prison, considering “the extraordinary notoriety and media
coverage(s) of this case, coupled with the Defendant’s status as
Ex-Police Officer(s), which make Koon and Powell unusually

susceptible to prison abuse.” Warrants a Significant Departure;

6. In some cases the court granted probation due to extraordinary vulnerability, to
protect a Defendant from prison abuse. As long as Defendant remains in BOP
custody, this abuse and violence will continue, whereby, Defendant is vulnerable

to such prison abuse(s) and violence(s);

7. For instance, this latest attack has placed Defendant away from general population
to the Special Housing Unit, where, Defendant is Segregated completely against
defendant’s will under “PC” protective custody pursuant to a confirmed threat
against Defendants Safety and Life. A threat which will not disappear in any
prison settings. And respectfully amounts to conditions of confinement,
tantamount as to cruel and unusual — being confined inside a 10 x 6 cement
space/cell full of mold one shower and confined 24/7 during covid-19. And
treated to only one hour of recreation period per week, one phone call to family

once per month, inability to access food items from commissary, nor able to

 

-5-
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 6 of 8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 6 of 8 pages

 

make hot meals and without access to television, news papers, books, radio, or

visitations ~ skirting along the deprivation of Eighth Amendment Constitutional
Guaranteed Rights;

8, While the individuals as gang that assaulted defendant are returned back into
general population, getting out of their cells each day, and being allowed to
order food on commissary and cook meals. This allowance also includes their
access to make phone calls, have visits, and conduct programming activities.
Simply unfair and not quite a just punishment. Considering, in addition,
Defendant must remain in this Special Housing Unit Administrative
Segregation (“PC”) now already six months under such conditions with
recent surgical procedure and unsure of when exactly defendant shall be
transferred, which, according to BOP shall not occur before or prior of next
year simply in light as to covid-19 epidemic and BOP response to same,
currently under a court order being dismissively non-responsive to give

descriptive compliance with court’s orders.

WHEREFORE, Defendant gives the Court supplement for considerations underlying
review relative potential U.S.S.G. section 5K2.10 — Koon Departure. Supplemental
Motion suggests and indicates other factors with the instant compassionate release

motion, which, compel resolutions and consideration.

 

 
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 7 of 8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 7 of 8 pages

 

Further, mentioning any Judicial Notice and or acknowledgement per 2255 motion
as proper vehicle for ineffective assistance of counsel claims and other violations, such
as Johnson, Davis, Ray Chea, and recent circuit split specific of Hobbs Act robbery not
being a crime of violence under categorical approach articulates facts of persuasive
evidence when subject and topic of a “non-violent offender” issue for sentencing.

Along with dangerousness to any other person or the community, Defendant is neither.

Lastly, Defendant submits un-warranted sentencing disparity among Co-Defendants
with similar backgrounds, Several of Defendant’s Co-Defendants received 6 — 10 year
sentences for cooperating. Defendant however, was not awarded a sentence reduction
after Defendant cooperated with U.S. Attorneys Office on different occasion(s) and this
information did net additional indictments and others charged with criminal cases.
Defendant saved a life, and a reasonable person would reason saving another human
beings life is “at least” comparable to cooperating with the Government. ‘Kindly, take
into consideration rehabilitation efforts post-sentencing as well as the character letters

and family circumstances along with the covid-19 hardship(s).

WHEREAS defendant be allowed to serve the remainder of term of imprisonment

under home confinement.
RESPECTFULLY SUBMITTED,

| LM OY
MR. WAYNE EARL JENKINS Fo loc

 
Case 1:17-cr-00106-CCB Document 606 Filed 10/15/20 Page 8 of 8

CASE 1:17-cr-00106-CCB Document Filed USDC on / /2020 page 8 of 8 pages

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
BALTIMORE DIVISION

WAYNE EARL JENKINS,
Case No. 17 CR 106

Pro Se Petitioner,

Vv.
CERTIFICATE OF SERVICE

UNITED STATES OF AMERICA,
Plaintiff/Respondent.

I, Wayne Earl Jenkins, declare and state pursuant to Title 28 U.S.C. Section 1746
that I placed in the FCI Edgefield Special Housing Unit Legal Mail Deposit an original
and 3 copies of the following properly addressed and affixed with First Class U.S. Postal
Mail Postages as is setforth: PRO SE SUPPLEMENT COMPASSIONATE RELEASE
MOTION with this Certificate of Service. |

And addressed to these specified with set amounts of Original and true and correct

copies:

[Original & 2 True & Correct Copies]; {4 True & Correct Copy];
Office of the Clerk USDC MD . U.S. Attorney Office MD
101 West Lombard Street Patrick G. Selwood AUSA
Baltimore, Maryland 36 South Charles Street

21201 Fourth Floor
Baltimore, Maryland 21201

The above is true and correct. Signed under the pains and penalties of perjury.

EXECUTED ON.30 DAY OF sept 01 , 2020 Wl?

YNE EARL JENKINS

   

MR.

 
